DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 18-20, drawn to light emitting diode (LED) devices, classified in H01L 33/62.
II. Claims 9-17, drawn to a method of producing a light emitting diode (LED) device, classified in H01L 33/005.
The inventions are independent or distinct, each from the other because:
Inventions group II and group I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the products of group I can be made by another and materially different process than the one set forth in group II such as by depositing the sidewall around the LED, and then subsequently attaching the wavelength conversion layer rather than depositing the sidewall on the wavelength conversion layer as claimed.  Further, the process of group II can be used to make another and materially different product than the ones set forth in group I such as .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification; and the inventions require a different field of search (e.g. searching different groups/subgroups or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
This application contains claims directed to the following patentably distinct species:
wherein a lead frame is attached to the LED die (e.g. FIG. 1A), wherein stages (710) and (720) are performed together (see FIG. 1K and paragraph [0082] of Applicant’s specification), and utilizing compression molding or injection molding to deposit the encapsulation material (see paragraph [0091] of Applicant’s specification);
wherein a ceramic substrate is coupled to a first side of the LED die (e.g. FIG. 1C), wherein stages (710) and (720) are performed together (see FIG. 1K and paragraph [0082] of Applicant’s specification), and utilizing compression molding or injection molding to deposit the encapsulation material (see paragraph [0091] of Applicant’s specification);
wherein a lead frame is attached to the LED die (e.g. FIG. 1A), wherein stages (710) and (720) are performed separately (see FIG. 1K and paragraph [0083] of Applicant’s specification), and utilizing compression molding or injection molding to deposit the encapsulation material (see paragraph [0091] of Applicant’s specification);
wherein a ceramic substrate is coupled to a first side of the LED die (e.g. FIG. 1C), wherein stages (710) and (720) are performed separately (see FIG. 1K and paragraph [0083] of Applicant’s specification), and utilizing compression molding or injection molding to deposit the encapsulation material (see paragraph [0091] of Applicant’s specification);
wherein a lead frame is attached to the LED die (e.g. FIG. 1A), wherein stages (710) and (720) are performed together (see FIG. 1K and paragraph [0082] of Applicant’s specification), and utilizing inkjet-like dispensers to deposit the encapsulation material (see paragraph [0090] of Applicant’s specification);
wherein a ceramic substrate is coupled to a first side of the LED die (e.g. FIG. 1C), wherein stages (710) and (720) are performed together (see FIG. 1K and paragraph [0082] of Applicant’s specification), and utilizing inkjet-like dispensers to deposit the encapsulation material (see paragraph [0090] of Applicant’s specification);
wherein a lead frame is attached to the LED die (e.g. FIG. 1A), wherein stages (710) and (720) are performed separately (see FIG. 1K and paragraph [0083] of Applicant’s specification), and utilizing inkjet-like dispensers to deposit the encapsulation material (see paragraph [0090] of Applicant’s specification); and
wherein a ceramic substrate is coupled to a first side of the LED die (e.g. FIG. 1C), wherein stages (710) and (720) are performed separately (see FIG. 1K and paragraph [0083] of Applicant’s specification), and utilizing inkjet-like 
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of said species such as the differing elements upon which the LED die is coupled (i.e. a lead frame or a ceramic substrate), whether the steps of attaching the LED die to the wavelength conversion layer and forming the sidewall are performed together or performed separately, and whether the encapsulation material is deposited by utilizing compression molding or injection molding, or by utilizing inkjet-like dispensers. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 6-9, and 12 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g. searching different groups/subgroups or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893